DETAILED ACTION

The Amendment and Declaration filed by Applicant on 08/07/2022 are entered.

Claim 7 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 08/07/2022 have been fully considered and they are found unpersuasive.

The rejection of claims 1-6 and 8-11 under 35 U.S.C. 103 as being unpatentable over Son et al., US 2017/0218131 A1 (hereinafter “Son;” published earlier on 02/04/2016 as PCT/KR2015/005056) in view Uhl et al., US 2013/0220516 A1 (hereinafter “Uhl”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-6 and 8-11 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Son and Uhl.  Son teaches a curable petroleum resin comprising a petroleum resin monomer selected from a C-5 fraction and a silane monomer represent by Chemical Formula 2 (vinyltrimethoxy silane). See Son, Abstract; [0013] – [0018]. Son further teaches a resin with softening point between 92.5 to 122.0°C and monomer units of TMVS and DCPD within the claimed ranges. See Son, Table 2. Son further teaches the curable petroleum resin is useful as a reactive adhesive. See Son, [0012] & [0137]. Uhl teaches in analogous hydrocarbon resins derived from petroleum sources including hydrocarbon resins with styrene monomers. See Uhl, [0031] & [0035]. The present invention differs from Son & Uhl in that the present invention requires 25-40 wt. % repeating units derived from styrene monomer.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Son and Uhl to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh